Citation Nr: 0015717	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-17 871	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  








REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




FINDINGS OF FACT

1.  The veteran served on active duty from January 1969 to 
December 1970.  

2.  The veteran died on April [redacted], 1998, during the 
pendency of this appeal.  The Department of Veterans Affairs 
(VA) Regional Office (RO), Nashville, Tennessee, was notified 
of the veteran's death on April [redacted], 1998.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board of Veterans' 
Appeals (Board) has no jurisdiction to adjudicate the merits 
of this claim.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 
C.F.R. § 20.1302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the Board denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran filed a timely notice of appeal with 
the United States Court of Appeals for Veterans Claims, 
which, in a single-judge Memorandum Decision dated in June 
1998, vacated the Board's May 1996 denial of the benefit 
sought and remanded the claim to the Board for further action 
consistent with the Court's decision.  

The Court apparently issued its mandate in this case in 
September 1998.  In November 1998, however, the Secretary 
filed a motion to recall the mandate, advising the Court that 
the veteran had died on April [redacted], 1998.  Accordingly, the 
Court withdrew its mandate in an Order dated in December 
1998.  The veteran's attorney-representative appealed that 
determination to the United States Court of Appeals for the 
Federal Circuit (hereinafter Federal Circuit), substituting 
the veteran's "Heir-at-Law," his daughter, in the caption 
of the appeal as "Plaintiff-Appellant."  The appeal was 
docketed with the Federal Circuit on January 29, 1999.  
Unaware of the appeal to the Federal Circuit, the Board 
issued a decision, dated January 22, 1999, dismissing the 
appeal of the denial of the claim for service connection for 
post-traumatic stress disorder due to the veteran's death.  
As an appeal to the Federal Circuit was pending at that time, 
the Board did not have jurisdiction to enter the January 22, 
1999, decision.  See VAOPGCPREC 20-94, 60 Fed. Reg. 9720 
(1995).  Accordingly, the Board in April 1999 vacated its 
decision of the previous January.  

While the appeal to the Federal Circuit was pending, the 
veteran's daughter filed a Notice of Appeal to the January 
1999 Board decision and to the April 1999 Board order 
vacating that decision.  On October 12, 1999, the Federal 
Circuit affirmed without a published opinion the Court's 
December 1998 decision dismissing the veteran's appeal.  The 
Federal Circuit issued its mandate on December 3, 1999, and 
the Court therefore dismissed the veteran's daughter's appeal 
for lack of jurisdiction in an Order dated in January 24, 
2000.  The Court stated that the Federal Circuit's affirmance 
had become the law of the case.  Browder v. Brown, 5 Vet. 
App. 268, 270-71 (1993).  

Moreover, it is well established that veterans' claims that 
are pending at their deaths do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).  




ORDER

The appeal is dismissed.



		
           ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 



